



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Siconolfi, 2015 ONCA 896

DATE:  20151216

DOCKET: C59538

Doherty, Pepall and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Sabrina Siconolfi

Appellant

Catriona Verner, for the appellant

M. Campbell, for the respondent

Heard and released orally: December 11, 2015

On appeal from the sentence imposed on September 6, 2013 by
    Justice Ian V.B. Nordheimer of the Superior Court of Justice, sitting without a
    jury.

ENDORSEMENT

[1]

The appellant pleaded guilty to criminal negligence causing death.  On
    July 9, 2010, her two-year old daughter died of heat stroke from exposure to a
    hot environment.  She had received multiple injuries which did not cause her
    death but compromised her health.

[2]

The appellant acknowledged that she had care and control of her daughter
    in the days prior to her death and exclusive care of her between July 6 and 9. 
    She also acknowledged that some of the injuries were caused by her.

[3]

The appellant was sentenced to 6 years less 6 months credit for time
    served.  She seeks leave to appeal her sentence.

[4]

The appellant advances three grounds of appeal.

[5]

First, she submits that the sentencing judge erred in his conclusions on
    the appellants beating of her child.  We disagree.  The sentencing judge found
    that the appellant beat her chid with her hands and with an object and that the
    beating occurred over the two to three days before the childs death.  Nothing
    in the appellants affidavit before the sentencing judge detracts from this
    finding.  We would not give effect to this first ground of appeal.

[6]

Secondly, the appellant submits that the sentencing judge erred in
    refusing to give any credit for pre-trial house arrest.  For two and one half
    years, the appellant was under house arrest and could only leave her house with
    a surety.  She states that her request for six months credit was reasonable.

[7]

The sentencing judge was clearly alive to
R. v. Downes
(2006),
    205 C.C.C. (3d) 488 (Ont. C.A.).  He considered the issue of credit and in the
    absence of any evidence on the impact of the bail terms on the appellant, he
    exercised his discretion to give the appellant no credit.  We defer to that
    exercise of discretion.

[8]

Thirdly, the appellant submits that the sentencing judge erred in his
    description of the sentencing range for criminal negligence causing death of a
    child as being in the mid-single digits to the low double digits.  She argues
    that this was her first jail term and three years reflected the bottom of the
    range as reflected in
R. v.

Da Silva
(2005), 203 C.C.C. (3d)
    1 (Ont. C.A.), a case that lacked the mitigating factors present here.

[9]

The sentencing judge noted that there was no clear range of sentence for
    the offence of criminal negligence causing death in the context of the death of
    a child and he did not establish one.  Moreover, ranges are guidelines.  The
    appellant had a high level of moral blameworthiness and her offence involved a
    vulnerable infant victim.  The appellant was in an obvious position of trust, intentionally
    caused injuries to her child, and delayed getting medical attention for this
    two-year old.  We see no reason to interfere with the sentence imposed.

[10]

While
    the appellant has made some progress while in custody, there is nothing in the
    fresh evidence that would impact the fitness of the sentence rendered.

[11]

The
    fresh evidence is admitted, leave to appeal sentence is granted and the sentence
    appeal is dismissed.

Doherty J.A.

S.E. Pepall J.A.

M. Tulloch J.A.


